Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings as filed 05/29/2020 are accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 14 recites “A computer program product comprising code stored in a tangible computer-readable storage medium”.
The term “tangible” does not necessarily limits the claimed subject matter a non-transitory in nature, especially when coupled with the term storage medium. 
See MPEP 2106.03 - Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.
Moreover, ¶0046 of the original specification states the tangible computer-readable medium can also be non-transitory in nature. Such a statement is open-ended as it leaves the possibility that the recited tangible medium can also be transitory.
As such claim 14 is not statutory. Dependent claims 15-20 failed to remedy the issue raised above and thus fall together with the base claim.
Allowable Subject Matter
Claims 1-14 are allowed.
The prior art made of record and not relied upon is/are considered pertinent to applicant's disclosure:
Anderson et al. (US 2019/0050727) - Systems and techniques for neural network training are described herein. A training set may be received for a neural network. Here, the neural network may comprise a set of nodes arranged in layers and a set of inter-node weights between nodes in the set of nodes. The neural network may then be iteratively trained to create a trained neural network. An iteration of the training may include generating a random unit vector, creating an update vector by calculating a magnitude for the random unit vector based on a degree that the random unit vector matches a gradient—where the gradient represented by a dual number, and updating a parameter vector for an inter-node weight by subtracting the update vector from a previous parameter vector of the inter-node weight. The trained neural network may then be used to classify data.
Chung et al. (US 2020/0302273) - Perplexity scores are computed for training data samples during ANN training. Perplexity scores can be computed as a divergence between data defining a class associated with a current training data sample and a probability vector generated by the ANN model. Perplexity scores can alternately be computed by learning a probability density function (“PDF”) fitting activation maps generated by an ANN model during training. A perplexity score can then be computed for a current training data sample by computing a probability for the current training data sample based on the PDF. If the perplexity score for a training data sample is lower than a threshold, the training data sample is removed from the training data set so that it will not be utilized for training during subsequent epochs. Training of the ANN model continues following the removal of training data samples from the training data set.
Annau et al. (US 2020/0218982) - A machine learning tool uses dithered quantization of parameters during training of a machine learning model such as a neural network. The machine learning tool receives training data and initializes certain parameters of the machine learning model (e.g., weights for connections between nodes of a neural network, biases for nodes). The machine learning tool trains the parameters in one or more iterations based on the training data. In particular, in a given iteration, the machine learning tool applies the machine learning model to at least some of the training data and, based at least in part on the results, determines parameter updates to the parameters. The machine learning tool updates the parameters using the parameter updates and a dithered quantizer function, which can add random values before a rounding or truncation operation.
Each of the references while are related in the concept of training a neural network and refining using backpropagation methods, they however do not disclose the subset-based iterative nature of the invention in a specific manner as claimed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645